Title: From Thomas Jefferson to George Jefferson, 7 June 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Monticello June 7. 08.
                  
                  I have taken the liberty of sending to your care by a Milton boat, a box directed to mr J. W. Eppes which I pray you to recieve & keep till sent for by him. it contains matters of great cost, & extreme brittleness, and I have recommended to him to send the body of a carriage with springs for it’s safer conveyance. I set out for Washington tomorrow morning. I salute you affectionately.
                  
                     Th: Jefferson
                     
                  
               